| [FITZSIMMONS, Judge,
dissenting in part with reasons.
I respectfully dissent, in part, from the portion of the majority decision that characterizes the entirety of Mr. Nichols’ claims as delictual actions that should be stayed pursuant to La. R.S. 15:1186. In addition to seeking monetary damages for an allegedly wrongful conviction and sentencing, Mr. Nichols claims on appeal that:
1) he should be granted a transfer to Hunts Correctional Institution-Center or Washington Correctional Institution to avoid repercussions by corrections officials;
2) the court erred in finding that no constitutional rights were violated when he was placed in lockdown as a threat to security; and
3) false information was provided by the inmate-informants which should result in the setting aside of the decision of the Department of Public Safety and Corrections and the district court.
With respect to the- above noted claims, the exclusionary provision contained in La. *658R.S. 15:1177 A would not be apposite. Thus, a stay of the court’s actions for payment of fees is not procedurally viable. From that portion of the decision, I dissent. In all other respects, and specifically with regard to the monetary claims submitted by Mr. Nichols, I agree with the decision to stay the court proceedings.